                 Case 2:19-cv-01382-BJR Document 30 Filed 05/15/20 Page 1 of 6



1

2

3
                                                               The Honorable Barbara J. Rothstein
4

5

6

7                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
8                                        AT SEATTLE
9
     DIANE RAWLS, an individual, and RUSSEL           Case No.: 2:19-cv-01382-BJR
10   RAWLS, an individual,
11                   Plaintiffs,
                                                      STIPULATED MOTION AND AGREED
12
     vs.                                              ORDER FOR MEDICAL,
                                                      EDUCATIONAL AND EMPLOYMENT
13                                                    RECORDS OF DIANE RAWLS
     COMBINED TRANSPORT, INC., a foreign
14   corporation; and ROGER TAKACS, an
     individual; and STATE FARM MUTUAL                NOTE ON MOTION CALENDAR:
15
     AUTOMOBILE INSURANCE COMPANY, a                  MAY 6, 2020
16   foreign insurer;

17                   Defendants.

18                                     STIPULATED MOTION
19
             Come now the Plaintiff Diane Rawls, by and through her attorneys at Seattle Truck Law,
20
     PLLC, and Defendants Combine Transport, Inc., and Roger Takacs, by and through their attorneys
21

22
     at Williams, Kastner & Gibbs, PLLC, and Defendant State Farm Mutual Automobile Insurance

23   Company, by and through its attorneys at Reed McClure, and stipulate that the Court should enter

24   the following proposed order.
25

26

27
     STIPULATED MOTION AND AGREED                                   SEATTLE TRUCK LAW, PLLC
28   ORDER FOR MEDICAL, EDUCATIONAL                                  222 ALASKAN WAY
     AND EMPLOYMENT ECORDS                                           SEATTLE, WA 98104
     OF DIANE RAWLS                                                 TEL: (206) 456-2525

     1

     7098135.1
                  Case 2:19-cv-01382-BJR Document 30 Filed 05/15/20 Page 2 of 6



1                                                   ORDER
2
             THIS MATTER having come before the Court by way of stipulated motion by the
3
     Plaintiff Diane Rawls and Defendants Combined Transport, Inc., and Roger Takacs, and State
4
     Farm Mutual Automobile Insurance Company, and the Court being fully advised in the premises,
5

6    it is therefore hereby ORDERED as follows:

7                That the Defendants should have an Order and authorization to acquire the medical
8
     records, educational records, and/or employment records as they pertain to Diane Rawls, DOB:
9
     xx/xx/1952, SSN: xxx-xx-8818, which are in the possession of any doctor, nurse, hospital or any
10
     other health care providers, educational establishment or any past, present or potential employer.
11

12           All records acquired should be paid for by the Defendants and/or their attorneys and copies

13   provided to Plaintiff’s counsel within ten (10) days from receipt of same; however, that if records
14
     are obtained less than thirty (30) days prior to a hearing, deposition or trial, they shall be furnished
15
     to counsel for the Plaintiff immediately.
16
             In accordance with the Health Insurance Portability and Accountability Act (“HIPAA”),
17

18   45 C.F.R. §160 and 164, Plaintiff hereby acknowledges, through counsel, that release of medical

19   records per this Order shall be used for discovery purposes in the above-styled lawsuit. Plaintiff
20
     further acknowledges, through counsel, that any request for medical records shall include all
21
     records pertaining to treatment rendered to the plaintiff, irrespective of type of treatment or time
22
     of services rendered. Lastly, Plaintiff acknowledges, through counsel, that records obtained per
23

24   this Order may be disseminated to agents and/or associates of defense counsel, including but not

25   limited to, their agents and expert witnesses, and that any such information disseminated will no
26
     longer be protected by HIPAA privacy standards.
27
     STIPULATED MOTION AND AGREED                                         SEATTLE TRUCK LAW, PLLC
28   ORDER FOR MEDICAL, EDUCATIONAL                                        222 ALASKAN WAY
     AND EMPLOYMENT ECORDS                                                 SEATTLE, WA 98104
     OF DIANE RAWLS                                                       TEL: (206) 456-2525

     2

     7098135.1
                 Case 2:19-cv-01382-BJR Document 30 Filed 05/15/20 Page 3 of 6



1            In further accordance with HIPAA, counsel for the defendant hereby acknowledge that
2
     dissemination of records obtained per this Order shall be limited to agents, representatives, and
3
     expert witnesses. It is further
4
             ORDERED that Defendants are hereby authorized to inspect, reproduce, and copy all
5

6    medical records, educational records and/or employment records as they pertain to Diane Rawls,

7    DOB: xx/xx/1952, SSN: xxx-xx-8818, which are in the possession of any doctor, nurse, hospital,
8
     or any other health care providers or any past, present or potential employer or any educational
9
     facility. Further, it is
10
             ORDERED that said hospitals, doctors, or health care providers or their employees are
11

12   ordered and authorized to release said information and that said past, present, or potential

13   employers or their employees are ordered and authorized to release said personnel information.
14
     Further, all educational establishments are to provide any and all educational records pertaining to
15
     Plaintiff. Further, it is
16
             ORDERED that all records so acquired by this Order and authorization shall be paid by
17

18   Defendants and/or their attorneys and copies provided to Plaintiff’s counsel, within ten (10) days

19   from receipt of same and that each page of such records supplied shall have a “Bates” stamp
20
     number or other numbering sufficient to identify each such page in numerical order. However,
21
     that if records are obtained less than thirty (30) days prior to a hearing, deposition, or trial, they
22
     shall be furnished to counsel for the Plaintiff immediately. Further, it is
23

24           ORDERED that if documents are examined and not copied, Plaintiff’s counsel will be

25   provided the name and address of the place where the documents exist, a listing of all documents
26

27
     STIPULATED MOTION AND AGREED                                       SEATTLE TRUCK LAW, PLLC
28   ORDER FOR MEDICAL, EDUCATIONAL                                      222 ALASKAN WAY
     AND EMPLOYMENT ECORDS                                               SEATTLE, WA 98104
     OF DIANE RAWLS                                                     TEL: (206) 456-2525

     3

     7098135.1
                 Case 2:19-cv-01382-BJR Document 30 Filed 05/15/20 Page 4 of 6



1    examined and not copied within ten (10) days of such inspection and prior to any hearing,
2
     deposition, or trial if less than ten (10) days of such examination. Further, it is
3
             ORDERED that in the event the Defendants intend to use at trial any information reviewed
4
     pursuant to this Order of which copies are not obtained, Defendants shall advise counsel for the
5

6    Plaintiff of that intent not less than thirty (30) days prior to trial. Further, it is

7            ORDERED that this Order and Authorization is not a waiver of plaintiff’s right of privacy
8
     or plaintiff’s covenant of confidentiality with her physicians or other healthcare providers.
9
     Plaintiff’s counsel hereby advises all of plaintiff’s treating physicians that this Agreed Order
10
     does not authorize any communication ex parte, or private conferences by and among any
11

12   attorneys or their agents with any medical health care provider or any entity in possession

13   of such medical records or any employer or any entity in possession of such employment
14
     and/or personnel records, unless plaintiff’s counsel is present at such conference. Plaintiff
15
     agreeing to this order satisfies the duty to supplement medical records and bills so long as the
16
     plaintiff identifies the medical providers.
17

18           This Order shall expire upon final disposition of this case and the law firm of Williams,

19   Kastner & Gibbs, PLLC, or their designated representatives, shall be prohibited from using the
20
     Order thereafter and copies of all records obtained shall be destroyed no later than one (1) year
21
     after the time for appeals has been exhausted.
22
             The defendants stipulate that the records obtained from any doctor, nurse, hospital, or any
23

24   other health care providers or any past, present or potential employer or any educational facility

25   are authentic, and are kept in the regular course of business.
26

27
     STIPULATED MOTION AND AGREED                                           SEATTLE TRUCK LAW, PLLC
28   ORDER FOR MEDICAL, EDUCATIONAL                                          222 ALASKAN WAY
     AND EMPLOYMENT ECORDS                                                   SEATTLE, WA 98104
     OF DIANE RAWLS                                                         TEL: (206) 456-2525

     4

     7098135.1
                  Case 2:19-cv-01382-BJR Document 30 Filed 05/15/20 Page 5 of 6



1            If any records obtained or reviewed with the Order are not provided or revealed to
2
     Plaintiff’s counsel as provided herein, and/or if any ex parte discussion with Plaintiff’s treating
3
     physicians and/or other medical providers occur in violation of this Order, then sanctions may be
4
     issued to specifically include prohibition of the use of said records, and/or prohibition of the use
5

6    of any information discovered pursuant to any said ex parte discussions, for any purpose

7    whatsoever and at any time in connection with this litigation.
8
             ENTERED this 15th day of May, 2020.
9

10

11

12
                                                           A
                                                           Barbara Jacobs Rothstein
                                                           U.S. District Court Judge
13

14

15
                 APPROVED FOR ENTRY:
16

17               SEATTLE TRUCK LAW, PLLC
18
                 By:/s/ James Banks
19                  Morgan Adams, WSBA No. 51071
                    James Banks, WSBA No. 41758
20                  222 Alaskan Way S.
                    Seattle WA 98104
21
                    Telephone: 206-456-2525
22                  Email: adams@TruckWreckJustice.com
                            james @seattletrucklaw.com
23                  Attorneys for the Plaintiff – Diane Rawls
24
                 WILLIAMS, KASTNER & GIBBS, PLLC
25
                 By: s/Brendan Vandor
26                   Rodney L. Umberger, WSBA No.: 24948
                     Brendan T. Vandor, WSBA No.: 49929
27
     STIPULATED MOTION AND AGREED                                      SEATTLE TRUCK LAW, PLLC
28   ORDER FOR MEDICAL, EDUCATIONAL                                     222 ALASKAN WAY
     AND EMPLOYMENT ECORDS                                              SEATTLE, WA 98104
     OF DIANE RAWLS                                                    TEL: (206) 456-2525

     5

     7098135.1
                 Case 2:19-cv-01382-BJR Document 30 Filed 05/15/20 Page 6 of 6



1                  601 Union Street, Suite 4100
                   Seattle, WA 98101-2380
2
                   Telephone: 206-628-6600
3                  Email: rumberger@williamskastner.com
                           bvandor@williamskastner.com
4                  Attorneys for Defendants – Combined Transport and Roger Takacs
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION AND AGREED                                SEATTLE TRUCK LAW, PLLC
28   ORDER FOR MEDICAL, EDUCATIONAL                               222 ALASKAN WAY
     AND EMPLOYMENT ECORDS                                        SEATTLE, WA 98104
     OF DIANE RAWLS                                              TEL: (206) 456-2525

     6

     7098135.1
